Citation Nr: 1526233	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to active service.  

2. The Veteran's tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and tinnitus in June 2011.  The examination report were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  This examination and its associated report was adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  While the examination report stated that an opinion could not be provided without resort to speculation, the reasons why an opinion could not be provided were fully explained, articulating that there was a lack of relevant evidence necessary to make an educated opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as there is no evidence of hearing loss until June 2011 and the Board did not find credible evidence that tinnitus occurred during service or manifested to a compensable degree within one year of separation, this provision relating to presumptive service connection is not for application. 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran claims service-connection for bilateral hearing loss and tinnitus.  The Veteran's representative asserts in an October 2014 statement that the Veteran contends his claimed service-connected conditions "manifested as outright by his active military service and especially considering his military occupational specialties onboard a military ship."  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in February 1964.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows: 



HERTZ




500
1000
2000
3000
4000
RIGHT
25(10)
20(10)
15(5)
15(5)
0(-5)
LEFT
20(5)
15(5)
15(5)
15(5)
5(0)

Service treatment records are silent for any complaints of ear trouble, running ears, ringing in his ears, or hearing loss.  The Veteran's December 1967 separation examination noted the Veteran's ears were normal and indicated bilateral whisper test result of 15/15. 

Post-service medical records beginning in November 2010 reflect the Veteran had no hearing loss.  The record reflects the first complaint of tinnitus was in November 2010 and the first complaint of hearing loss was the Veteran's claim in December 2010.  

The Veteran was afforded a VA audiological examination in June 2011.  The Veteran complained of hearing loss and tinnitus, reporting tinnitus was annoying and hearing loss was frustrating; he had to ask people to repeat.  He indicated a history of military noise exposure from working in engine and boiler rooms, around generators, and six-inch guns in service.  He reported hearing protection was not provided.  He worked for over 30 years in a corrugated box plant that was very loud.  He was required to wear hearing protection for the last 20 years of his work there.  He denied significant recreational noise exposure.  He further stated his tinnitus was bilateral and constant.  He was unsure of the date and circumstances of the onset of tinnitus.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
40
45
70
80
LEFT
20
30
45
60
60

Speech discrimination was 92 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with hearing within normal limits at 250 Hz, mild sloping to severe sensorineural hearing loss from 500-8000Hz in the right ear.  Hearing was within normal limits at 250 Hz-500Hz, mild to moderately severe sensorineural hearing loss from 1-8kHz in the left ear.  The Veteran had sensorineural hearing loss, bilateral, and tinnitus, bilateral.  

The examiner reviewed the claims file and opined that at entrance audiogram, hearing thresholds indicated hearing within normal limits.  At separation, whisper test indicated hearing within normal limits.  Whispered tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  Without accurate audiometric data at separation, an opinion regarding a connection between the Veteran's hearing loss and/or tinnitus and noise exposure during military service cannot be rendered without resorting to mere speculation.  As was explained in the Duty to Notify and Assist section of this decision, the reasoning for not providing an opinion because it would require speculation was fully articulated.  

A December 2011 VA treatment record notes hearing aids will be ordered.  

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  

For the claim of bilateral hearing loss, initially, the record does not reflect that sensorineural bilateral hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309 for chronic diseases are not applicable. 

Although the Veteran's representative asserts the Veteran's hearing loss began in service, the Board has found there is no competent or credible medical opinion evidence that etiologically links the Veteran's hearing loss back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claim.  Rather, a November 2010 VA treatment record reflects the Veteran did not have hearing loss.   

The Board acknowledges that under Hensley service connection for hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, the Veteran's lay statements that his hearing loss was precipitated by such in-service noise exposure do not constitute competent evidence as to the etiology of his diagnosed sensorineural hearing loss and the disability's relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his sensorineural hearing loss which encompasses the nervous system and acoustical trauma to the nerves as such a determination requires both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, the first post-service medical record indicated the Veteran had hearing loss was not until his June 2011 VA examination, nearly 44 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In regards to the Veteran's tinnitus, although the Veteran's representative asserts in an October 2014 statement that the Veteran's tinnitus manifested as outright by his active military service, the Board does not find him credible.  During his June 2011 VA examination, the Veteran reported he was not sure of the date and circumstances of the onset of tinnitus.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding the onset of tinnitus, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309 for chronic diseases are not applicable. 

Furthermore, the Board finds there is no competent or credible medical opinion evidence that etiologically links the Veteran's tinnitus back to service.

As the Veteran's bilateral hearing loss and tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


